March 1, 2010 Ms. Nora Everett, President Principal Funds, Inc. Principal Financial Group Des Moines, IA 50392-2080 Dear Ms. Everett Principal Management Corporation intends to purchase the following shares (the Shares): Purchase Shares Principal Funds, Inc. - Amount Purchased Principal Capital Appreciation Fund  Class R-1 $10,000 284.495 Principal Capital Appreciation Fund  Class R-2 $10,000 284.495 Principal Capital Appreciation Fund  Class R-3 $10,000 284.495 Principal Capital Appreciation Fund  Class R-4 $10,000 284.495 Principal Capital Appreciation Fund  Class R-5 $10,000 284.495 Equity Income Fund  Class R-1 $10,000 644.330 Equity Income Fund  Class R-2 $10,000 644.330 Equity Income Fund  Class R-3 $10,000 644.330 Equity Income Fund  Class R-4 $10,000 644.330 Equity Income Fund  Class R-5 $10,000 644.330 Income Fund  Class R-1 $10,000 1,078.749 Income Fund  Class R-2 $10,000 1,078.749 Income Fund  Class R-3 $10,000 1,078.749 Income Fund  Class R-4 $10,000 1,078.749 Income Fund  Class R-5 $10,000 1,078.749 Each share of the Principal Capital Appreciation Fund has a par value of $35.15 per share. Each share of the Equity Income Fund has a par value of $15.52 per share. Each share of the Income Fund has a par value of $9.27 per share. In connection with such purchase, Principal Management Corporation represents and warrants that it will purchase such Shares as an investment and not with a view to resell, distribute or redeem. PRINCIPAL LIFE INSURANCE COMPANY /s/ Michael D. Roughton BY Michael D. Roughton Vice President and Associate General Counsel
